                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ROBERT L VAZZO, LMFT, individually
and on behalf of his patients,
DAVID H. PICKUP, LMFT, individually
and on behalf of his patients,
SOLI DEO GLORIA INTERNATIONAL,
INC. d/b/a New Hearts Outreach Tampa
Bay, individually and on behalf of its
members, constituents and clients,

      Plaintiffs,

v.                                           CASE NO. 8:17-cv-2896-T-02AAS

CITY OF TAMPA, FLORIDA,


      Defendant.
                                        /

                                   ORDER

      Before the Court is the Report and Recommendation (“R&R”) (Dkt. 148) of

Magistrate Judge Sansone on Defendant’s Motion to Dismiss (Dkts. 84, 92) the

First Amended Verified Complaint (Dkt. 78). The Court has considered

Defendant’s objections to the R&R (Dkt. 155), and the Plaintiffs’ Response (Dkt.

160). The parties appeared at oral argument set on the motion (Dkts. 150, 157) on

March 5, 2019.
      The Court hereby adopts and affirms the R&R at docket 148. The motion to

dismiss is granted in part as stated at docket 148. In the interest of judicial

economy, the Plaintiffs need not refile a second amended complaint. The first

amended complaint shall stand as delimited and truncated by the R&R (Dkt. 148

at 38-39). Defendant shall file an answer and defenses to same within fourteen

(14) days.

      DONE AND ORDERED at Tampa, Florida, on March 5, 2019.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                          -2-
